

116 HR 6243 IH: Block Iranian Access to U.S. Banks Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6243IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Huizenga introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit the Secretary of the Treasury from authorizing financial services by United States financial institutions to the Government of Iran, and for other purposes.1.Short titleThis Act may be cited as the Block Iranian Access to U.S. Banks Act of 2020. 2.FindingsThe Congress finds the following:(1)In 2019, the Department of the Treasury concluded that Iran is a jurisdiction of primary money laundering concern and imposed restrictions on correspondent accounts in the United States involving Iranian financial institutions.(2)In June 2019, the Financial Action Task Force (FATF) urged all jurisdictions to require increased supervisory examination for branches and subsidiaries of financial institutions based in Iran. The FATF later called upon its members to introduce enhanced relevant reporting mechanisms or systematic reporting of financial transactions, and require increased external audit requirements, for financial groups with respect to any of their branches and subsidiaries located in Iran.(3)According to the State Department’s Country Reports on Terrorism in 2018, Iran is the world’s foremost state sponsor of terrorism. The regime has spent nearly one billion dollars per year to support terrorist groups that serve as its proxies and expand its malign influence across the globe. Tehran has funded international terrorist groups such as Hizballah, Hamas, and Palestinian Islamic Jihad.3.Sense of CongressIt is the sense of the Congress that the deposits of United States citizens held in United States financial institutions should not be used to finance the Government of Iran.4.Prohibition on Iranian access to United States financial institutions(a)Prohibitions(1)In generalThe Secretary of the Treasury may not issue a license authorizing a United States financial institution to provide financial services, directly or indirectly, to the Government of Iran.(2)DefinitionsIn this subsection:(A)United States financial institutionThe term United States financial institution has the meaning given the term U.S. financial institution under section 561.309 of title 31, Code of Federal Regulations.(B)Government of IranThe term Government of Iran has the meaning given that term under section 560.304 of title 31, Code of Federal Regulations.(b)Waiver(1)In generalThe President may waive the requirements of subsection (a) with respect to a license authorizing financial services after issuing a report reporting to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate stating that—(A)the financial services are required solely for the provision of medicines, medical equipment, agricultural commodities, or humanitarian assistance benefitting the people of Iran; or(B)the financial services are not provided in connection with a foreign person that engages in sanctionable activities.(2)ReportNot later than 30 days after a report is submitted by the President under paragraph (1) with respect to a license, the Secretary of the Treasury shall transmit a copy of the license issued pursuant to the waiver to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.(c)SunsetThe provisions of this Act shall cease to have any force or effect on the earlier of—(1)the date that is 5 years after the date of enactment of this Act; or(2)the date that is 30 days after the Secretary of the Treasury reports in writing to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, and makes such report publicly available, that–—(A)Iran is not a jurisdiction of primary money laundering concern;(B)Iran has ceased providing support for acts of international terrorism; or(C)terminating the provisions of this Act is necessary to permit the United States to comply with a treaty ratified by the United States.